DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 10 December 2020 in which claims 6, 7 and 9 were amended to change the scope and breadth of the claims.
	Claims 1-16 are pending in the current application. Claim 16 remains withdrawn as being drawn to a non-elected invention. Claims 1-15 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 10 December 2020, with respect to the rejection of claims 6, 7 and 9 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive. 
Claim 6 has been amended to clarify the pH of the glucose polymer is a property of the glucose “when is it formulated as an aqueous 5% solution”. 
Claim 7 has been amended to clarify the osmolality is a property of the glucose polymer “when it is formulated as a 0.4% solution”. 
Claim 9 has been amended to clarify the glucose polymer is very soluble in water “when it is at ambient temperature”. 
The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejections are hereby withdrawn.



New Objection
necessitated by Applicant's amendment, filed on 10 December 2020, where the limitations in pending claim 6, 7 and 9 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 13 August 2020, have been modified and are listed below.

Claim Objections
Claim 6 is objected to because of the following informalities:  The recitation “when is it” appears to be a typographical error.  Appropriate correction is required.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guerin-Deremaux et al. (US 2012/0295873, hereinafter the ‘873 Publication, cited in previous Office Action).
	The ‘873 Publication disclose a branched soluble glucose polymer prepared from starch having an amylose content of at least 30% by weight, the glucose polymer having an α-1,6-glucosidic linkage content of between 7 and 10%, and a Mw of between 50,000 and 150,000 Daltons (claim 1). The ‘873 Publication discloses a composition comprising the glucose polymer (claim 12). The ‘873 Publication discloses a peritoneal dialysis solution comprising the glucose polymer (claim 13). 
	The ‘873 Publication is silent with respect to any substitutions. Thus, it appears to be “not substituted” as recited in instant claim 10. 
	The disclosure of the ‘873 Publication anticipates claims 1-4 and 9-15 of the instant application.

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive. 
Applicant asserts the prior art do not teach or suggest a glucose polymer that is obtained by “branching and reduction” (emphasis added). Applicant contends “the glucose polymer of the invention is reduced, i.e. obtained by reduction of a starch. This typically results in the conversion of carbonyl groups to hydroxyl groups”. Applicant argues the ‘873 Publication does not disclose a reduced glucose polymer. Applicant contends the ‘873 Publication does not describe any reduction step that could result in the reduction of carbonyl groups of the glucose units into hydroxyl groups. Thus, Applicant asserts the disclosure of the ‘873 Publication does not anticipate the instant claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., conversion of carbonyl groups into ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The recitation “and reduction of a starch” is broadly and reasonably interpreted to include a glucose polymer obtained from a starch that was reduced in terms of size, i.e. molecular weight. This definition is recognized as term in the starch art. For evidence, see the teaching of Van Den Einde et al. (Journal of Food Science, 2003, vol. 68, no. 8, pp. 2396-2404, cited in PTO-892). Van Den Einde et al. disclose the term “reduction of starch” in the context of reducing its molecular weight (see title). Thus, the interpretation used in the Office Action is a reasonable interpretation based on the art before the effective filing date of the claimed invention.
The term “reduction” is not clearly and explicitly defined in the instant Specification. Paragraph [0039] of the instant PGPub says “This reduction typically results in the conversion of carbonyl groups to hydroxyl groups” (emphasis added). The term “typically” does not clearly define the term. Furthermore, starch does not contain carbonyl groups. It appears the Specification is describing “reducing sugars” present in starch, wherein a terminal sugar is in equilibrium with an open-chain form having a free aldehyde, which is then treated with a chemical reagent such as NaBH4 or H2/Raney Nickel to give something like D-glucitol as described in US Patent No. 6,770,148 (cited in PTO-892; col.2, lines 30-40).
Below is a representation of a reducing sugar wherein the cyclic form is in equilibrium with its acyclic form: 
    PNG
    media_image1.png
    140
    637
    media_image1.png
    Greyscale
. However, the above description is not provided in the instant Specification. 
4 to give a hydroxyl group: 
    PNG
    media_image2.png
    144
    341
    media_image2.png
    Greyscale
(col. 3, lines 9-45). 
While it appears the above chemical modifications are what Applicant contends is meant by the instantly claimed “branching and reduction”, limitations from the specification are not read into the claims.  The claims could be amended to clearly require a percent content of reducing sugar (as recited in instant claim 8), and/or include a step of treating the starch with NaBH4 or H2/Raney Nickel. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuertes et al. (EP1548033 original cited in IDS submitted 11 March 2019; English translation cited in previous Office Action).
	Fuertes et al. disclose a highly branched, soluble glucose polymer comprising less than 1% by weight reducing sugars; 13-17% α-1,6-glucosidic bonds; a MW of 90,000 to 150,000 Da (abstract). Fuertes et al. disclose the starch from which the glucose polymer is prepared from has an amylose content of 30% (see e.g. paragraph [0123] and claim 6). Fuertes et al. disclose a composition comprising the glucose polymer (claims 11 and 12). Fuertes et al. disclose treating the starch to branching and reduction (claim 6). Fuertes et al. disclose the use of the glucose polymer in medical applications, as well as peritoneal dialysis (paragraph [0126]).

Fuertes et al. disclose the obtained glucose polymer has the structural limitations recited in instant claim 1-4 and 8. Because Fuertes et al. teaches a glucose polymer meeting the structural limitations of instant claims 1, the glucose polymer necessarily has the properties recited in instant claims 5-7.　See MPEP 2112.01.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.　 In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Fuertes et al. recites components which meet the structural limitations, and which appear to be in the same arrangement as recited in instant claims 1-4 and 8; since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is shifted to Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.　 See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), see MPEP 2112.
	Thus, the disclosure of Fuertes et al. anticipates claims 1-15 of the instant application.  
maintained.

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive. 
Applicant contends Fuertes et al. do not disclosed a “reduced glucose polymer”, does not describe any reduction step, i.e. a treatment of the starch that could result in the reduction of carbonyl groups of the glucose units into hydroxyl groups.
In addition to the response already provided above, it is noted the instant Specification describes analyzing the glucose polymer that was subjected to branching, treatment with NaBH4 and subsequent hydrolysis by measuring the content of “reducing sugars” based on the dry weight of reducing sugars relative to the total dry weight of the glucose polymers (see Table 1 of the instant Specification). 
Measurement of reducing sugars appears to be how Applicant ascertained the level or degree to which the “carbonyl” groups were converted to hydroxyl groups. According to instant claim 8, the glucose polymer of the instant Application “has a reducing sugar content of less than 3.5%, this percentage being expressed by dry weight of reducing sugars relative to the total dry weight of the glucose polymer”.
The instant claims are product-by-process claims. Thus, patentability is based on the product itself, not the process by which it was made. Here, the glucose polymer of Fuertes et al. appears to have a reducing sugar content that lies within the range of instant claim 8; it also has a weight average molecular weight that lies within the range recited in instant claim 4; an α-1,6-bond content that lies within the range of instant claims 1 and 2; and an initial starch amylose content of instant claims 1 and 3. Thus, it appears that the glucose polymer of Fuertes et al. is the same as the glucose polymer recited in the instant claims.

It is further noted that Applicant measured the reducing sugar content of branched starch that is not modified, and found it had a reducing sugar content of 1.93% by dry weight (Table 1). The glucose polymer of Fuertes et al. had a reducing sugar content of “less than 1%” by dry weight. Thus, it appears that the glucose polymers of Fuertes et al. was subjected to a process that modified/reduced their “reducing sugar” (carbonyl) content. 
The claims could be amended to clearly require a percent content of reducing sugar that is less than the amount of instant claim 8 (see Table 1), and as well as include a step of treating the starch with NaBH4 or H2/Raney Nickel. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘873 Publication (cited above) in view of Fuertes et al. (cited above).
	The ‘873 Publication teaches as discussed above.
	The ‘873 Publication does not expressly disclose a reducing sugar content of less than 3.5% (instant claim 8).
	Fuertes et al. teach as discussed above. In addition to the teaching above, Fuertes et al. disclose a table of the characteristics of the glucose polymers, including α-1,6- glucosidic bond content, molecular weight and percent reducing sugar content (Table IV). Fuertes et al. further teach their intrinsic viscosities (Table V), which confers controlled degradation and longer life (paragraph [0048]), making them particularly useful in the field of peritoneal dialysis (paragraph [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percent of reducing sugar in the glucose polymer.
Starting from the ‘873 Publication, the ordinary artisan would have looked to the teaching of Fuertes et al. because both references are concerned with the formation of glucose polymers suitable for 
 Fuertes et al. is concerned with optimizing the branching of the soluble glucose polymers so that the final product has an intrinsic velocity that confers it longevity in vivo, that is less prone to degradation. One having ordinary skill in the art would have been motivated to prepare a glucose polymer in accordance with the teaching of Fuertes et al. because it results in a peritoneal dialysis solution that is more stable and has a longer life 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive. 
Applicants aver surprising or unexpected results residing in the claimed subject matter. However, Applicant’s arguments are based on a step of reducing starch with NaBH4 to give a glucose polymer having the characteristics recited in Table 1. This step and these characteristics are not recited in the instant claims. 
Furthermore, Applicant has not explained whether the difference in GDPs produced after sterilization (as shown in Figure 2), and/or the difference in absorbance between HBS-red and ICO-red is statistically significant. See MPEP 716.02(d), “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”. 

For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623